Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (WO 2015170217).
	Regarding Claims 15-16, Kannan teaches a process for producing prills or granules (abstract), the process comprising:  coating a carrier material of respective prills (fertilizer granule, [0046]) with a first degradable polymer layer (PLA, [0046]) and coating the prills with a second degradable polymer layer on top of the first degradable polymer layer (PLA, [0046]).  Kannan does not explicitly teach a first PLA layer applied by drum coating and a second applied by fluid bed coating; however, Kannan teaches the coating layers generally applied by drum coating or fluid bed coating ([0059]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Kannan to include an embodiment as claimed, a first layer applied by drum coating and a second layer applied by fluidized bed, because Kannan teaches they are both suitable methods of applying the layer and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particle of Kannan using any of the taught coating methods.
	Regarding Claim 18, Kannan teaches a proportion by weight of the degradable polymer layers is 0.5 to 6 wt. % based on the total weight of the coated fertilizer.  
	Regarding Claims 19 and 20, Kannan does not explicitly teach the temperature and pressure in the coating process; however, Kannan does not teach heating or pressurizing required in the drum coating step ([0102]).  Therefore, one of ordinary skill in the art would have reasonably expected the method of Kannan to be performed under atmospheric conditions.  It would have been prima facie obvious to one of ordinary skill in the art to select atmospheric conditions for the coating process of Kannan, because Kannan does not teach heating or pressurizing during the process and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particles of Kannan under atmospheric conditions.
	Regarding Claim 21, Kannan teaches the coating being PLA and biodegradable ([0030]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (WO 2015170217) as applied to claims 15-16 and 18-21 above, and further in view of Palmer (US 8562710).
	Regarding Claim 17, Kannan teaches after application of each coating the coated core being allowed to cool or the solvent being evaporated, i.e. a rest or drying phase after coating.  Kannan is silent as to the time for drying; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable drying time. Palmer teaches a process of forming granule fertilizers with drying for a time and under conditions to form a storage stabilizer fertilizer composition (abstract).  Palmer teaches drying times overlapping the claimed times (col. 7 ln. 19-51).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the drying of Kannan to be for any time, as taught in Palmer, because Palmer teaches it is a suitable drying time for fertilizer granules and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the granules of Kannan with drying conditions as taught in Palmer.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan (WO 2015170217) as applied to claims 15-16 and 18-21 above, and further in view of Anderson (US 20130123103).
	Regarding Claim 22, Kannan teaches a dichloromethane solvent.  Kannan does not explicitly teach a chlorine-free solvent is used; however, Anderson teaches particle coating in the fertilizer art wherein a PLA binder is applied as a water based slurry, i.e. in a chlorine-free solvent ([0027-0028]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kannan to include the polymer application in the form of a water based slurry, as taught in Anderson, because it is a known application method and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated particles of Kannan with a water based slurry as taught in Anderson.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Applicants argue the instant application explains that utilizing these two particular layer-application processes in the recited sequence results in a synergy of advantages including allowing release rates to be set in a targeted manner and sealing to improve resistance of the particle to abrasion. In response to applicant’s argument that the two particular layer-application processes produce an unexpected result, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP 716.02(d).  The independent claim is open to any carrier material, any first polymer layer material, any second polymer layer material, any additional unclaimed materials, any drum coating process conditions, and any fluidized bed coating process conditions.  The discussion of advantages in the specification is not evidence of unexpected results commensurate in scope with the claim language.
Applicant argues a clew-like structure can be achieved by the drum-coater, and a plaster-like surface structure by means of the fluidized-bed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the structure of the coatings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue Kannan teaches repeating the same application process to produce multiple layers and using two different application processes would add cost and complexity. Applicants argue the rejection does not address why one having ordinary skill in the art would have thought to use two different techniques. Applicants argue the conclusory statement about drum coating and fluidized bed coating being "suitable methods" does not amount to articulated reasoning. In response to applicant’s argument, as discussed in the rejection Kannan teaches both drum and fluidized bed coating being suitable for use with the invention.  Even though Kannan does not teach an embodiment of a first drum coating and a second fluidized bed coating, the teaching of suitability for the intended purpose of applying the coatings provides motivation to one of ordinary skill in the art to select either of the suitable methods for the applying steps. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712